16 So. 3d 1002 (2009)
Walter Nathaniel SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2958.
District Court of Appeal of Florida, First District.
August 28, 2009.
Walter Nathaniel Smith, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
*1003 PER CURIAM.
Given the absence of an appealable order, the appeal is DISMISSED for lack of jurisdiction. This disposition is without prejudice to appellant's right to avail himself of such remedies as may exist in the circuit court.
HAWKES, C.J., WOLF and BROWNING, JJ., concur.